      Case 1:21-cr-00456-ALC Document 40 Filed 07/14/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - -      X
                                      :
UNITED STATES OF AMERICA              :    INFORMATION
                                      :
          - v. -                      :    21 Cr. 456
                                      :
MAHMUD CHOWDHURY,                     :
   a/k/a “Masum Chowdhury,”           :
   a/k/a “Uncle Masum,”               :
                                      :
                   Defendant.         :
- - - - - - - - - - - - - - - -       X

                               COUNT ONE

                   (Conspiracy to Smuggle Catfish)

     The United States Attorney charges:

     1.    From at least in or about January 2018 up to and

including at least in or about October 2019, in the Southern

District of New York and elsewhere, MAHMUD CHOWDHURY, a/k/a

“Masum Chowdhury,” a/k/a “Uncle Masum,” the defendant, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, smuggling

goods into the United States in violation of Title 18, United

States Code, Section 545.

     2.    It was a part and an object of the conspiracy that

MAHMUD CHOWDHURY, a/k/a “Masum Chowdhury,” a/k/a “Uncle Masum,”

the defendant, and others known and unknown, did fraudulently

and knowingly import and bring into the United States certain
        Case 1:21-cr-00456-ALC Document 40 Filed 07/14/21 Page 2 of 6



merchandise contrary to law, and received, concealed, bought,

sold, and facilitated the transportation, concealment, and sale

of such merchandise after importation, knowing the same to have

been imported or brought into the United States contrary to law,

to wit, CHOWDHURY conspired to import into the United States

certain banned fish of the order Siluriformes, which are

commonly known as “catfish,” and sold the same to customers

within the United States, in violation of Title 18, United

States Code, Section 545.

                                OVERT ACTS

       3.   In furtherance of said conspiracy and to affect the

illegal objects thereof, the following overt acts, among others,

were committed in the Southern District of New York and

elsewhere, by MAHMUD CHOWDHURY, a/k/a “Masum Chowdhury,” a/k/a

“Uncle Masum,” the defendant:

                 a.    On or about January 25, 2019, CHOWDHURY

caused to be imported aboard a vessel that crossed the waters of

the Southern District of New York a quantity of fish of the

order Siluriformes, commonly referred to as catfish, contrary to

law.

                 b.    On or about August 5, 2019, CHOWDHURY caused

to be imported aboard a vessel that crossed the waters of the

Southern District of New York a quantity of fish of the order

Siluriformes, commonly referred to as catfish, contrary to law.

                                     2
        Case 1:21-cr-00456-ALC Document 40 Filed 07/14/21 Page 3 of 6



                 c.    On or about August 13, 2019, CHOWDHURY

caused to be imported aboard a vessel that crossed the waters of

the Southern District of New York a quantity of fish of the

order Siluriformes, commonly referred to as catfish, contrary to

law.

                 d.    On or about August 13, 2019, CHOWDHURY

caused to be imported aboard a vessel that crossed the waters of

the Southern District of New York a quantity of fish of the

order Siluriformes, commonly referred to as catfish, contrary to

law.

            (Title 18, United States Code, Section 371.)

                                 COUNT TWO

             (Smuggling Catfish into the United States)

       The United States Attorney further charges:

       4.   From at least in or about January 2018 up to and

including at least in or about October 2019, in the Southern

District of New York and elsewhere, MAHMUD CHOWDHURY, a/k/a

“Masum Chowdhury,” a/k/a “Uncle Masum,” the defendant,

fraudulently and knowingly imported and brought into the United

States certain merchandise contrary to law, and received,

concealed, bought, sold, and facilitated the transportation,

concealment, and sale of such merchandise after importation,

knowing the same to have been imported and brought into the

United States contrary to law, to wit, CHOWDHURY imported into

                                     3
      Case 1:21-cr-00456-ALC Document 40 Filed 07/14/21 Page 4 of 6



the United States certain banned fish of the order Siluriformes,

which are commonly known as “catfish,” and sold the same to

customers within the United States.

       (Title 18, United States Code, Sections 545 and 2.)

                        FORFEITURE ALLEGATION

     5.   As a result of committing the offenses alleged in

Counts One and Two of this Information, MAHMUD CHOWDHURY, a/k/a

“Masum Chowdhury,” a/k/a “Uncle Masum,” the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 982(a)(2)(B), any and all property

constituting or derived from proceeds obtained directly or

indirectly as a result of said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses that the defendant personally obtained; and, pursuant

to Title 18, United States Code, Section 545, any merchandise

introduced into the United States in violation of Title 18,

United States Code, Section 545, or the value thereof.

                    Substitute Assets Provision

     6.   If any of the above-described forfeitable property, as

a result of any act or omission of MAHMUD CHOWDHURY, a/k/a

“Masum Chowdhury,” a/k/a “Uncle Masum,” the defendant:

               a.    cannot be located upon the exercise of due

diligence;

                                   4
      Case 1:21-cr-00456-ALC Document 40 Filed 07/14/21 Page 5 of 6



               b.    has been transferred or sold to, or

deposited with, a third person;

               c.    has been placed beyond the jurisdiction of

the Court;

               d.    has been substantially diminished in value;

or

               e.    has been commingled with other property

which cannot be subdivided without difficulty,

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of said defendant up to the value of the above

forfeitable property described above.

        (Title 18, United States. Code, Section 982; and
           Title 21, United States Code, Section 853)


                                        AUDREY STRAUSS
                                       ________________________
                                       AUDREY STRAUSS
                                       United States Attorney




                                   5
Case 1:21-cr-00456-ALC Document 40 Filed 07/14/21 Page 6 of 6




          Form No. USA-33s-274 (Ed. 9-25-58)



              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             v.

                    MAHMUD CHOWDHURY,
                a/k/a “Masum Chowdhury,”
                  a/k/a “Uncle Masum,”


                                          Defendant.


                        INFORMATION

                          21 Cr.

            (Title 18, United States Code,
              Sections 371, 545, and 2.)


                     AUDREY STRAUSS
                 United States Attorney
